MEMORANDUM**
California state prisoner Ronald Edward West appeals pro se the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition challenging his conviction for possession of a controlled substance. The district court dismissed the habeas petition as untimely filed under the Antiterrorism and Effective Death Penalty Act (“AED-PA”)’s one year statute of limitations.
Applying the applicable statutory tolling of the limitations period, the district court concluded that West’s federal habeas petition was due on or before January 10, 2003. West contends that his federal habeas petition is timely because under the mailbox rule of Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), he is entitled to additional tolling of the AEDPA’s limitations period. As appellees concede, West has demonstrated he is entitled to additional tolling of the limitations period under the mailbox rule, see Smith v. Duncan, 297 F.3d 809, 814 (9th Cir.2002), and that he timely delivered his federal habeas petition to prison officials on January 10, 2003, before the limitations *114period ended on January 11, 2003. Because West’s federal habeas petition is timely, we reverse the district court’s order dismissing the petition, and remand for further proceedings.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.